Exhibit 10.6

SECOND AMENDMENT TO

THIRD AMENDED AND RESTATED CREDIT AGREEMENT

SECOND AMENDMENT, dated as of November 6 , 2012 (this “Amendment”), to the Third
Amended and Restated Credit Agreement, dated as of March 22, 2012 (as the same
may be further amended, restated, supplemented or otherwise modified from time
to time, the “Credit Agreement”), by and among the lenders identified on the
signature pages thereof (such lenders, together with their respective successors
and permitted assigns, are referred to hereinafter each individually as a
“Lender” and collectively as the “Lenders”), OBSIDIAN, LLC, a Delaware limited
liability company, as the agent and collateral agent for the Lenders (“Obsidian”
and in such capacity, together with its successors and assigns in such capacity,
“Agent”), DIALOGIC CORPORATION, a British Columbia corporation (the “Company”),
DIALOGIC INC., a Delaware corporation (the “Parent” and together with the
Company, collectively, the “Principal Companies” and individually a “Principal
Company”) and each of the Subsidiary Guarantors signatory thereto.

WHEREAS, the Principal Companies, the Subsidiary Guarantors, the Agent and the
Lenders agree to modify the Credit Agreement on and subject to the terms set
forth herein;

NOW THEREFORE, in consideration of the premises and other good and valuable
consideration, the parties hereto hereby agree as follows:

1. Definitions. Any capitalized term used herein and not defined shall have the
meaning assigned to it in the Credit Agreement.

2. Amendments.

(a) The following new definition of “Second Amendment” is hereby added to
Schedule B of the Credit Agreement in correct alphabetical order to read as
follows:

““Second Amendment” means the Second Amendment to the Third Amended and Restated
Credit Agreement, dated as of November    , 2012, by and among the Agent, the
Lenders, the Principal Companies and the Subsidiary Guarantors.”

(b) The following new definition of “Second Amendment Effective Date” is hereby
added to Schedule B of the Credit Agreement in correct alphabetical order to
read as follows:

““Second Amendment Effective Date” means the date on which each of the
conditions precedent set forth in Section 3 of the Second Amendment have been
either satisfied or waived.”



--------------------------------------------------------------------------------

(c) Sections 10.13 (Minimum Interest Coverage Ratio), 10.14 (Minimum EBITDA),
10.15 (Maximum Consolidated Total Leverage Ratio) and 10.16 (Minimum Liquidity)
of the Credit Agreement are hereby amended and restated in their entirety to
read as follows:

10.13 Minimum Interest Coverage Ratio. For each period below, the Parent will
not permit the ratio of (i) Consolidated EBITDA for such period minus
Consolidated Capital Expenditures for such period (exclusive of Consolidated
Capital Expenditures made during such period to acquire capital assets that are
necessary to the operation of any business acquired either during or prior to
such period as a result of a Permitted Acquisition; provided that any
Consolidated Capital Expenditures so excluded shall not exceed $100,000 in the
aggregate for all Permitted Acquisitions) to (ii) Consolidated Interest Expense
for such period to be less than the correlative ratio indicated:

 

Period    Minimum Interest
Coverage Ratio

The four Fiscal Quarter period ending on or about June 30, 2013

   1.50 to 1.00

The four Fiscal Quarter period ending on or about September 30, 2013

   1.50 to 1.00

The four Fiscal Quarter period ending on or about December 31, 2013

   1.50 to 1.00

The four Fiscal Quarter period ending on or about March 31, 2014

   1.50 to 1.00

The four Fiscal Quarter period ending on or about June 30, 2014

   1.50 to 1.00

The four Fiscal Quarter period ending on or about September 30, 2014

   1.50 to 1.00

The four Fiscal Quarter period ending on or about December 31, 2014

   1.50 to 1.00

The four Fiscal Quarter period ending on or about March 31, 2015

   1.50 to 1.00

 

Dialogic Legal version 1

 

2



--------------------------------------------------------------------------------

10.14 Minimum EBITDA. For each period below, the Parent will not fail to achieve
Consolidated EBITDA of at least the required amount set forth in the table
directly below for the applicable period set forth opposite thereto:

 

Applicable Amount

    

Applicable Period

$ 16,900,000      

The four Fiscal Quarter period ending on or about June 30, 2013

$ 17,100,000      

The four Fiscal Quarter period ending on or about September 30, 2013

$ 17,100,000      

The four Fiscal Quarter period ending on or about December 31, 2013

$ 18,100,000      

The four Fiscal Quarter period ending on or about March 31, 2014

$ 19,400,000      

The four Fiscal Quarter period ending on or about June 30, 2014

$ 20,900,000      

The four Fiscal Quarter period ending on or about September 30, 2014

$ 22,600,000      

The four Fiscal Quarter period ending on or about December 31, 2014

$ 24,700,000      

The four Fiscal Quarter period ending on or about March 31, 2015

10.15 Maximum Consolidated Total Leverage Ratio. For each period below, the
Parent will not permit the Consolidated Total Leverage Ratio for such period to
be greater than the correlative ratio indicated:

 

Period    Maximum Consolidated
Total Leverage Ratio

The four Fiscal Quarter period ending on or about June 30, 2013

   3.90 to 1.00

The four Fiscal Quarter period ending on or about September 30, 2013

   3.80 to 1.00

The four Fiscal Quarter period ending on or about December 31, 2013

   3.90 to 1.00

The four Fiscal Quarter period ending on or about March 31, 2014

   3.60 to 1.00

The four Fiscal Quarter period ending on or about June 30, 2014

   3.40 to 1.00

The four Fiscal Quarter period ending on or about September 30, 2014

   3.20 to 1.00

The four Fiscal Quarter period ending on or about December 31, 2014

   2.90 to 1.00

The four Fiscal Quarter period ending on or about March 31, 2015

   2.70 to 1.00

 

Dialogic Legal version 1

 

3



--------------------------------------------------------------------------------

10.16 Minimum Liquidity. The Parent will either (i) not permit Liquidity for the
Fiscal Quarter ending June 30, 2013 and each Fiscal Quarter thereafter to be
less than $15,000,000 as of the end of each such Fiscal Quarter or (ii) not
permit Qualified Cash for the Fiscal Quarter ending June 30,2013 and each Fiscal
Quarter thereafter to be less than $10,000,000 as of the end of each such Fiscal
Quarter (it being understood that no Default or Event of Default shall be deemed
to have occurred so long as the Company is in compliance with either of the
foregoing clauses (i) or (ii)).

(d) Schedule 5.1(d) to the Credit Agreement is hereby amended to add the
information in the Schedule attached hereto.

 

Dialogic Legal version 1

 

4



--------------------------------------------------------------------------------

3. Conditions to Effectiveness. The effectiveness of this Amendment is subject
to the fulfillment, in a manner satisfactory to the Agent and the Lenders, of
each of the following conditions precedent (the date such conditions are
fulfilled or waived by the Agent and the Lenders is hereinafter referred to as
the “Second Amendment Effective Date”):

(a) Representations and Warranties; No Event of Default. After giving effect to
this Amendment and the Nineteenth Amendment to the Working Capital Facility
dated as of the date hereof (the “Working Capital Amendment”), the
representations and warranties herein, in Section 5 of the Credit Agreement and
in each other Loan Document and certificate or other writing delivered to the
Agent and the Lenders pursuant hereto on or prior to the Second Amendment
Effective Date shall be true and correct on and as of the Second Amendment
Effective Date as though made on and as of such date (except to the extent such
representations and warranties expressly relate to an earlier date), and no
Default or Event of Default shall have occurred and be continuing on the Second
Amendment Effective Date or would result from this Amendment becoming elective
in accordance with its terms.

(b) Execution of Amendment. The Agent and the Lenders shall have executed this
Amendment and shall have received a counterpart to this Amendment, duly executed
by the Principal Companies and the Subsidiary Guarantors.

(c) Execution of Amendment to Working Capital Facility. The Agent shall have
received executed copies of the Working Capital Amendment.

4. Representations and Warranties. Each of the Principal Companies and the
Subsidiary Guarantors represents and warrants as follows:

(a) The execution, delivery and performance by the Principal Companies and the
Subsidiary Guarantors of this Amendment (including, without limitation,
Section 6) and the performance by the Principal Companies and the Subsidiary
Guarantors of the Credit Agreement, as amended hereby, have been duly authorized
by all necessary action, and the Principal Companies and the Subsidiary
Guarantors have all requisite power, authority and legal right to execute,
deliver and perform this Amendment (including, without limitation, Section 6)
and to perform the Credit Agreement, as amended hereby.

(b) This Amendment and the Credit Agreement, as amended hereby, is a legal,
valid and binding obligation of the Principal Companies and the Subsidiary
Guarantors, enforceable against the Principal Companies and the Subsidiary
Guarantors in accordance with the terms thereof, except as enforcement may be
limited by equitable principles or by bankruptcy, insolvency; reorganization,
moratorium, or similar laws relating to or limiting creditors’ rights generally.

(c) After giving effect to this Amendment and the Working Capital Amendment, the
representations and warranties contained in Section 5 of the Credit Agreement
are true and correct after giving effect to this Amendment on and as of the
Second Amendment Effective Date as though made on and as of the Second Amendment
Effective Date (except to

 

Dialogic Legal version 1

 

5



--------------------------------------------------------------------------------

the extent such representations and warranties expressly relate to an earlier
date), and no Event of Default or Default has occurred and is continuing on and
as of the Second Amendment Effective Date, or would result from this Amendment
becoming effective in accordance with its terms.

5. Release. Each of the Principal Companies and the Subsidiary Guarantors may
have certain Claims against the Released Parties, as those terms are defined
below, regarding or relating to the Credit Agreement or the other Loan
Documents. The Agent, the Lenders, the Principal Companies and the Subsidiary
Guarantors desire to resolve each and every one of such Claims in conjunction
with the execution of this Amendment and thus each of the Principal Companies
and the Subsidiary Guarantors makes the releases contained in this Section 5. In
consideration of the Agent and the Lenders entering into this Amendment and
agreeing to substantial concessions as set forth herein, each of the Principal
Companies and the Subsidiary Guarantors hereby fully and unconditionally
releases and forever discharges each of the Agent and the Lenders, and their
respective directors, officers, employees, subsidiaries, branches, affiliates,
attorneys, agents, representatives, successors and assigns and all persons,
firms, corporations and organizations acting on any of their behalves
(collectively, the “Released Parties”), of and from any and all claims,
allegations, causes of action, costs or demands and liabilities, of whatever
kind or nature, from the beginning of the world to the date on which this
Amendment is executed, whether known or unknown, liquidated or unliquidated,
fixed or contingent, asserted or unasserted, foreseen or unforeseen, matured or
unmatured, suspected or unsuspected, anticipated or unanticipated, which the
Principal Companies and the Subsidiary Guarantors has, had, claims to have had
or hereafter claims to have against the Released Parties by reason of any act or
omission on the part of the Released Parties, or any of them, occurring prior to
the date on which this Amendment is executed, including all such loss or damage
of any kind heretofore sustained or that may arise as a consequence of the
dealings among the parties up to and including the date on which this Amendment
is executed, but in any case only to the extent arising out of the
administration or enforcement of the Loans, the Obligations, the Credit
Agreement or any of the Loan Documents (collectively, all of the foregoing, the
“Claims”). Each of the Principal Companies and the Subsidiary Guarantors
represents and warrants that it has no knowledge of any claim by it against the
Released Parties or of any facts or acts of omissions of the Released Parties
which on the date hereof would be the basis of a claim by the Principal
Companies and the Subsidiary Guarantors against the Released Parties which is
not released hereby. Each of the Principal Companies and the Subsidiary
Guarantors represents and warrants that the foregoing constitutes a full and
complete release of all Claims.

6. Miscellaneous.

(a) Continued Effectiveness of the Credit Agreement. Except as otherwise
expressly provided herein, the Credit Agreement and the other Loan Documents
are, and shall continue to be, in full force and effect and are hereby ratified
and confirmed in all respects, except that on and after the Second Amendment
Effective Date (i) all references in the Credit Agreement to “this Agreement”,
“hereto”, “hereof”, “hereunder” or words of like import referring to the Credit
Agreement shall mean the Credit Agreement as amended by this Amendment, and
(ii) all references in the other Loan Documents to the “Credit Agreement”,
“thereto”, “thereof”, “thereunder” or words of like import referring to the
Credit Agreement shall

 

Dialogic Legal version 1

 

6



--------------------------------------------------------------------------------

mean the Credit Agreement as amended by this Amendment. To the extent that the
Credit Agreement or any other Loan Document purports to pledge to the Collateral
Agent, or to grant to the Collateral Agent, a security interest or lien, such
pledge or grant is hereby ratified and confirmed in all respects. Except as
expressly provided herein, the execution, delivery and effectiveness of this
Amendment shall not operate as an amendment of any right, power or remedy of the
Agent and the Lenders under the Credit Agreement or any other Loan Document, nor
constitute a waiver or an amendment of any provision of the Credit Agreement or
any other Loan Document.

(b) Counterparts. This Amendment may be executed in any number of counterparts
and by different parties hereto in separate counterparts, each of which shall be
deemed to be an original, but all of which taken together shall constitute one
and the same agreement. Delivery of an executed counterpart of this Amendment by
telefacsimile or electronic mail shall be equally as effective as delivery of an
original executed counterpart of this Amendment.

(c) Headings. Section headings herein are included for convenience of reference
only and shall not constitute a part of this Amendment for any other purpose.

(d) Costs and Expenses. The Principal Companies agree to pay on demand all
reasonable fees, costs and expenses of the Agent and the Lenders in connection
with the preparation, execution and delivery of this Amendment.

(e) Amendment as Loan Document. The Principal Companies and the Subsidiary
Guarantors hereby acknowledge and agree that this Amendment constitutes a “Loan
Document” under the Credit Agreement Accordingly, it shall be an Event of
Default under the Credit Agreement if (i) any representation or warranty made by
the Principal Companies and the Subsidiary Guarantors under or in connection
with this Amendment shall have been untrue, false or misleading in any material
respect when made, or (ii) the Principal Companies and the Subsidiary Guarantors
shall fail to perform or observe any term, covenant or agreement contained in
this Amendment.

(f) Governing Law. This Amendment shall be governed by the laws of the State of
New York.

(g) Waiver of Jury Trial. THE PARTIES HERETO HEREBY IRREVOCABLY WAIVE THEIR
RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR
ARISING OUT OF THIS AMENDMENT OR ANY OF THE TRANSACTIONS CONTEMPLATED HEREIN,
INCLUDING CONTRACT CLAIMS, TORT CLAIMS, BREACH OF DUTY CLAIMS, AND ALL OTHER
COMMON LAW OR STATUTORY CLAIMS.

[Remainder of this Page Intentionally Left Bank]

 

Dialogic Legal version 1

 

7



--------------------------------------------------------------------------------

SCHEDULE 5.1(d)

Revisions to the Capital Stock of Parent.

On September 14, 2012, Parent filed a Certificate of Amendment to its Amended
and Restated Certificate of Incorporation, as amended to date (the “Charter
Amendment”) with the Secretary of State of the State of Delaware to effect a
5-for-1 reverse stock split (the “Reverse Stock Split”) of Parent’s issued and
outstanding common stock, $0.001 par value per share (the “Common Stock”). The
Reverse Stock Split became effective at 5:00 pm EDT on September 14, 2012. The
Charter Amendment was approved by Parent’s stockholders at a special meeting
held on September 14, 2012.

As a result of the Reverse Stock Split, each five (5) shares of Parent’s issued
and outstanding Common Stock has been automatically combined and converted into
one (1) issued and outstanding share of Common Stock, $0.001 par value per
share. The Reverse Stock Split has affected all issued and outstanding shares of
Common Stock, as well as Common Stock underlying stock options and warrants
outstanding immediately prior to the effectiveness of the Reverse Stock Split.
The Reverse Stock Split has reduced the number of outstanding shares of the
Common Stock outstanding prior to the Reverse Stock Split from 71,999,489 shares
to approximately 14,399,897 shares. The number of authorized shares of Common
Stock or Preferred Stock was not affected by the Reverse Stock Split. The
Reverse Stock Split did not alter the par value of the Common Stock or modify
any voting rights or other terms of the Common Stock.

The numbers set out in Schedule 5.1(d) are adjusted accordingly.

 

Dialogic Legal version 1

 

8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
and delivered as of the date first above written.

 

DIALOGIC CORPORATION, a British Columbia corporation By:  

LOGO [g438775exa_pg9a.jpg]

  Name:   Anthony Housefather   Title:   Director DIALOGIC INC., a Delaware
corporation By:  

LOGO [g438775exa_pg9b.jpg]

  Name:   Anthony Housefather   Title:   Secretary

DIALOGIC DISTRIBUTION LIMITED, a

company organized under the laws of Ireland

SIGNED AND DELIVERED as a deed

by

 

LOGO [g438775exa_pg9c.jpg]

the lawfully appointed attorney for and on behalf of DIALOGIC DISTRIBUTION
LIMITED in the presence of:

Witness

(signature):

 

LOGO [g438775exa_pg9d.jpg]

Witness Name (print):  

Stephen Becker

Witness Address:  

9800 Cavendish Blvd., Suite 500

 

Montreal, QC H4M 2V9 Canada

 

Dialogic Legal Version 1

Second Amendment to Third Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

DIALOGIC MANUFACTURING LIMITED, a

company organized under the laws of Ireland

SIGNED AND DELIVERED as a deed by  

LOGO [g438775exa_pg10a.jpg]

the lawfully appointed attorney for and on behalf of DIALOGIC MANUFACTURING
LIMITED in the presence of:

Witness

(signature):

 

LOGO [g438775exa_pg10b.jpg]

Witness Name (print):  

Stephen Becker

Witness Address:  

9800 Cavendish Blvd Suite 500

 

Montreal, QC H4M 2V9 Canada

DIALOGIC US HOLDINGS INC., a Delaware corporation By:  

LOGO [g438775exa_pg10c.jpg]

  Name:   Anthony Housefather   Title:   Director DIALOGIC (US) INC., a Delaware
corporation By:  

LOGO [g438775exa_pg10d.jpg]

  Name:   Anthony Housefather   Title:   Secretary

DIALOGIC RESEARCH INC., a Delaware

corporation

By:  

LOGO [g438775exa_pg10e.jpg]

  Name:   Anthony Housefather   Title:   Secretary

 

Dialogic Legal Version 1

Second Amendment to Third Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

CANTATA TECHNOLOGY, INC., a Delaware corporation By:  

LOGO [g438775exa_pg11a.jpg]

  Name:   Anthony Housefather   Title:   Director DIALOGIC JAPAN, INC., a
Delaware corporation By:  

LOGO [g438775exa_pg11b.jpg]

  Name:   Anthony Housefather   Title:   Director

DIALOGIC NETWORKS (ISRAEL) LTD., a

company organized under the laws of Israel

By:  

LOGO [g438775exa_pg11c.jpg]

  Name:   Anthony Housefather   Title:   Director DIALOGIC DO BRASIL COMERCIO DE
EQUIPAMNETOS PARA TELECOMUNICACAO LTDA (f/k/a Veraz Networks do Brasil Comercio
de Equipamentos Para Telecommunicacao Ltda), a company organized under the laws
of Brazil By:  

LOGO [g438775exa_pg11d.jpg]

  Name:   Anthony Housefather   Title:   EVP, Corporate Affairs and General
Counsel

 

Dialogic Legal Version 1

Second Amendment to Third Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

AGENT:     OBSIDIAN, LLC     By:  

LOGO [g438775exa_pg12.jpg]

      Name:   Rajneesh Vig       Title:   Managing Partner

 

Dialogic Legal Version 1

Second Amendment to Third Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

LENDERS:    

SPECIAL VALUE OPPORTUNITIES FUND, LLC

SPECIAL VALUE EXPANSION FUND, LLC TENNENBAUM OPPORTUNITIES PARTERNS V, LP

    By:   Tennenbaum Capital Partners, LLC     Its:   Investment Manager     By:
 

LOGO [g438775exa_pg13.jpg]

      Name:   Rajneesh Vig       Title:   Managing Partner

 

Dialogic Legal Version 1

Second Amendment to Third Amended and Restated Credit Agreement